DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,322,413 in view of Rothberg et al. (US 2018/0326412). Although the claims at issue are not identical, claims 1-33 were rejected in Paragraphs 2-14 of the Non-Final Rejection mailed 10/12/21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 34-43 of Application No. 16/555,902 in view of Rothberg et al. (US 2018/0326412).  Claims 1-20 of the ‘902 Application were canceled during prosecution and then claims 34-43 of the ‘902 Application were issued as claims 1-10 of the ‘413 Patent.  Therefore, the rejection of claims 1-21 has been dropped and claims 22-33 are now rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,322,413 in view of Rothberg et al. (US 2018/0326412).  See also Response to Arguments below. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2017/0350818) in view of Rothberg et al. (US 2018/0326412).  This rejection was applied in Paragraphs 21-35 of the Non-Final Rejection mailed 10/12/21.  The rejection remains in effect.  Please see Response to Arguments below. 
The applied references have a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant’s arguments, filed 02/14/22, with respect to the rejection of claims 1-33 under Double Patenting have been fully considered. The rejection now applies to claims 22-33. See Paragraph 3 above. The Examiner notes Applicant’s request on page 6 of Remarks to defer further consideration of this rejection until the claims of the instant application have been more fully determined. 

Applicant’s arguments, filed 02/14/22, with respect to the rejection of claims 1-33 under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2017/0350818) in view of Rothberg et al. (US 2018/0326412) have been fully considered but they are not persuasive.  Applicant has amended claim 1 to recite the step of “removing substantially completely the sacrificial spacer material” and claim 22 to recite “wherein the sample well is substantially free of any spacer material on all exposed surfaces of the sidewalls”. Applicant then argued that the features of the amended claims are not taught by the prior art combination of Rothberg et al. (US 2017/0350818) in view of Rothberg et al. (US 2018/0326412).  See pages 7-8 of Remarks. The Examiner respectfully disagrees and submits the following in rebuttal:
The Examiner first notes that Applicant has not recited any special definition in the Specification for the terms “substantially completely” and “substantially free”. Applicant referred to Paragraphs 0051 and 0061 on page 6 of Remarks as providing support for the amended claims. The Examiner agrees but further notes that the term substantially as used in the context of the spacer layer in Paragraph 0051 does not convey any special definition to the terms “substantially completely” or “substantially free”. Paragraph 0051 simply recites “the sidewalls 416 of the sample well 106 and the top surface are substantially free of functionalized material”. The Examiner submits the plain meaning of “substantially” as defined by Merriam-Webster that is most relevant to the instant claim is “being largely but not wholly that which is specified”. The Google dictionary based on Oxford Languages defines “substantially” as “to a great or significant extent” or “for the most part”.  Given the cited plain language meaning of the term “substantially”, the Examiner further submits that the limitations of claims 1 and 22 as currently written would allow for some amount of the sacrificial material to remain.   The terms “largely but not wholly” and “for the most part” when combined with “completely” or “free” yield a claim limitation that does not require total removal of the spacer material. Again, “substantially completely” and “substantially free” do not require total removal of spacer material and would allow for some amount of the spacer to remain. 
As noted by Applicant, the prior art Rothberg ‘818 teaches “The anisotropic etch process may remove the sidewall spacer from the bottom surface while maintaining the sidewall spacer on at least a portion of the sidewalls of the sample well”.  With respect to claim 1 which recites the step of “removing substantially completely the sacrificial spacer material”, the Examiner submits the scope of the claim allows for some amount of the spacer to remain based on the use of “substantially”, therefore the prior art Rothberg ‘818 having the spacer on “at least a portion of the sidewalls” still meets the limitation of claim 1.  With respect to claim 22 which recites “wherein the sample well is substantially free of any spacer material on all exposed surfaces of the sidewalls”. the Examiner again submits the scope of the claim allows for some amount of the spacer to remain based on the use of “substantially”, therefore the prior art Rothberg ‘818 having the spacer on “at least a portion of the sidewalls” still meets the limitation of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        May 18, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798